PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/010,412
Filing Date: 16 Jun 2018
Appellant(s): Gupta et al.



__________________
Courtenay C. Brinckerhoff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1.	Claims 32-35, 38, 41-43, 46-51, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson et al. (EP 1501534 B1, previously cited 7/22/2019) in view of Combie (Polysaccharides for Drug Delivery and Pharmaceutical Applications. Chapter 13; 2006:
pp263-269, previously cited 11/12/2020).
Claim 32 is drawn to a pharmaceutical composition comprising:
(a) an open matrix network comprising at least one matrix-forming agent that is levan forming the open matrix network; and
(b) at least one pharmaceutically active ingredient carried in the open matrix network, wherein the composition does not include fish gelatin and does not include modified starch, and wherein the composition is an orodispersible pharmaceutical dosage form wherein at least 80% of the composition dissolves within 10 seconds upon contact with an aqueous solution or with saliva.
Nilsson et al. teach “Desmopressin in an orodispersible dosage form” (Title). Nilsson et al. teach orodispersible pharmaceutical dosage form of desmopressin acetate which disintegrates in the mouth within 10 seconds [0013, claim 1], reading on the limitation of “the composition is an orodispersible pharmaceutical dosage form wherein at least 80% of the composition dissolves 
Nilsson et al. do not explicitly teach a polysaccharide carrier as levan.
Combie teaches properties and medical use of levan (Title). Combie teaches levan has stronger adhesive strength than natural polymers, e.g., polysaccharides of guar gum and xanthan gum, (p264, para 2). Combie further teaches levan is a water polysaccharide and levan is suitable as a drug carrier for making tablets (p264, para 3). Thus, one of ordinary skill in the art would have taught to use a water soluble levan with strong adhesive strength as a polysaccharide carrier (as an alternative to fish gelatin or modified starch) to make an orodispersible tablet as suggested by Nilsson et al. [0065], reading on the limitation of an open-matrix network of levan not including fish gelatin or modified starch in claims 32 and 41 (a product-by-process claim).
With respect to claims 32-35 and 42-43, Nilsson et al. teach the composition further comprising a sugar or sugar alcohol including mannitol [0018, 0026].
With respect to claim 38 and 46, Nilsson et al. teach the orodispersible pharmaceutical 
With respect to claim 47, Nilsson et al. teach the formulation further comprising lactose and/or mannitol in a blister packing [0018, line 4], which inherent comprises one or more depression to hold a drug tablet.
With respect to claim 48, Nilsson et al. teach the drug in a solution comprising a carrier followed by sublimation carried out by freeze drying [0071-0072].
With respect to claim 49-51, Nilsson et al. teach the composition further comprising a sugar or sugar alcohol including mannitol [0018, 0026].
With respect to claim 54, Nilsson et al. teach orodispersible pharmaceutical dosage form of desmopressin acetate which disintegrates in the mouth within 10 seconds [0013, claim 1].
One of ordinary skill in the art would have been suggested to select a polysaccharide of levan as a carrier for desmopressin because Nilsson et al. teach the use of one or more water-soluble or water-dispersible polysaccharides in place of gelatin [0064-0065] as an open matrix network in formulation of an orodispersible tablet [0053-0056] with rapid disintegration in the mouth [0013, 0081], and Combie teaches Levan is a water soluble polysaccharide but not swell in water and levan is suitable in making tablets when dissolution is desired shortly after ingestion (p264, para 3). The combination would have reasonable expectation of success because both references teach the use of a polysaccharide as a carrier for making a drug tablet when dissolution is desired shortly after ingestion.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2. 	Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson et al. in view of Combie as applied to claims 32-35, 38, 41-43, 46-51, 54 and further in view of Sugimoto et al. (Chem Pharm Bull (Tokyo). 2006 Feb;54(2): 175-80, previously cited 7/22/2019.).
Claim 40 is directed to the pharmaceutical composition of claim 32 has tensile strength ranged from 0.05 to about 1.6 N/mm2.
Nilsson et al. in view of Combie teach a pharmaceutical tablet composition comprising levan and desmopressin as applied to claims 32-35, 38, 41-43, 46-51, and 54 above.
Nilsson et al. in view of Combie do not explicitly teach the composition has tensile strength ranged from 0.05 to about 1.6 N/mm2.
Sugimoto et al. teach the oral disintegration time was 10-30 seconds for tablets with a tensile strength of approximately 1 MPa (1 MPa = 1 N/mm2) in the presence of mannitol (Abstract), reading on the limitation of claim 40. Sugimoto et al. show tensile strength of tablet and oral disintegration time are a function of porosity, which is related to the diluent in the composition (Fig 1-3 and formula 1-2). MPEP 2131.03(I) states “A specific example in the prior art which is within a claimed range anticipates the range”.
One of ordinary skill in the art would have been taught to use a tensile strength at 1 MPa (1 MPa = 1 N/mm2) for making Nilsson’s orodispersible tablet comprising mannitol because Sugimoto et al. teach a tablet comprising mannitol with oral disintegration time at 10-30 seconds having a tensile strength of approximately 1 MPa, 1 MPa = 1 N/mm2, (Abstract). The combination would have reasonable expectation of success because all references teach drug formulation as a tablet.
Thus, the invention as a whole is prima facie obvious over the references, especially in .

(2) Response to Argument
Appellant's arguments are summarized as follows:
C.	The Combination of Nilsson and Combine Fails to Make Out a Prima Facie Case of Obviousness (Appeal Brief p12-p17).
(i)(a) The rejection overstates the disclosure of Nilsson because alternative embodiments of Nilsson using a polysaccharide carrier would have been limited to hydrolyzed dextran, dextrin, alginates or modified starch not levan (Appeal Brief, p13, para 3-4 bridging to p14, para 1).
(i)(b) The rejection overstates the relevance of Combie because Combie does not relate to orodispersible dosage forms and does not teach or suggest that levan would be useful as a matrix-forming agent to form an open matrix network for an orodispersible dosage form as claimed (Appeal Brief, p14, para 2-3).
(i)(c) A person of ordinary skill in the art (POSA) would not have modified Nilsson based on Combie because Nilsson does not teach or suggest that a bioadhesive polymer would be suitable as the open matrix network-forming agent of an open matrix network-type orodispersible dosage form and no evidence or scientific reasoning for expectation of the adhesive properties of levan suitable for a fast-dissolving composition as claimed (Appeal Brief, p15, last para bridging to p16, para 1-2). Furthermore, Nilsson does not disclose "plant polysaccharides" as a genus of suitable polysaccharide carrier material; thus, the combination of Nilsson et al. and Combie is based on hindsight reasoning (p16, last para).
(ii)	Experimental Data of Record Refutes the Interchangeability of Any "Water-Soluble Polysaccharide" As Alleged for the Rejection (Appeal Brief p17-p17). Based on the Examiner's 
D.	The Obviousness Rejection of Claim 40 Should Be Reversed (Appeal Brief p19-p21)
There is no scientific basis for assuming that a composition based on the asserted modification of Nilsson in view of Combie would exhibit the dissolution properties and tensile strength of any of Sugimoto's dosage forms, especially when Sugimoto's dosage forms do not comprise an open matrix network comprising levan as the matrix forming agent (p20, para 4).

Appellant's argument C (i)(a) is not persuasive because appellant misinterprets Nilsson’s teachings by limiting open matrix network polysaccharides to the disclosed examples of hydrolyzed dextran, dextrin, alginates or modified starch [0064] and excluding other polysaccharides. Nilsson et al. clearly teach other carrier materials can be present in addition to or in place of hydrolyzed dextran, dextrin, alginates or modified starch. Nilsson et al. teach other suitable carriers include tragacanth, xanthan, carrageenan, guar, polysaccharides and carbohydrates from plants such as pectin and starch derivatives as well as soluble cellulose derivatives [0065]. Therefore, the teaching of Nilsson et al. is not limited to hydrolyzed dextran, dextrin, alginates or modified starch as argued by appellant and appellant’s argument C (i)(a) is based on an incorrect premise. 
Appellant's argument C (i)(b) is not persuasive because appellant argues a single reference Combie alone whereas the rejection is based on a combination of Nilsson et al. and Combie. The primary reference Nilsson et al. teach a hard, compressed, rapidly dissolving tablet adapted for direct oral dosing [0024], which is an orodispersible dosage form of tablet. Nilsson et In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Appellant's argument C (i)(c) is not persuasive because Appellant's argument is based on misinterpretation of Nilsson’s teachings. Nilsson et al. clearly teach the use of an open matrix network polysaccharide of Na alginate [0064] as a bioadhesive polymer to enhance the absorption of the pharmaceutical ingredient across the oral mucosa and to improve the disintegration profile [0047]. Furthermore, Nilsson et al. clearly teach suitable carriers include tragacanth, xanthan, carrageenan, guar, polysaccharides and carbohydrates from plants such as pectin and starch derivatives as well as soluble cellulose derivatives [0065] in contrast to applicant’s argument. Thus, Appellant's argument is C (i)(c) is wrong due to misinterpretation of Nilsson’s teachings. 
Appellant's argument C (ii) is not persuasive because the argument of “lack of reasonable expectation of success for levan” is based on information in applicant’s own disclosure of Table 1. "Whether an art is predictable or whether the proposed modification or combination of the Ex parte Erlich, 3 USPQ2d 1011, 1016 (Bd. Pat. App. & Inter. 1986)" (MPEP 2143.02 § III).  In other words, the determination of whether or not that person would have reasonably expected success must be based on the teachings of the references cited in the § 103 rejection, and other prior art teachings.  Information in the specification cannot be considered evidence for or against a reasonable expectation of success, because that information would have been unknown to a person of ordinary skill in the art at the time of invention.  In this instance, Nilsson teaches, without caveats or disclaimers, that water-soluble polysaccharides are generally suitable as carriers in orodispersible tablets.  Hence, at the time of invention, a person of ordinary skill in the art would have readily predicted that any water-soluble polysaccharide, such as levan, could successfully be used as a carrier in an orodisperable tablet.  The data in the specification merely confirms what a person of ordinary skill in the art would have reasonably expected from the teachings of Nilsson and Combie: that levan is a suitable carrier in an orodisperable tablet.
Furthermore, Appellant's argument is not consistent with the rationale of the combined prior art references for using a water-soluble polysaccharide of levan or other functionally equivalent open matrix network polysaccharides as a carrier in making an orodispersible solid dosage form of a tablet because the rejection is based on a specific water soluble polysaccharide of levan whereas the experimental data in Table 1 do not support unpredictability of dissolving time for levan as argued by Appellant. For at least the reasons above, there is a reasonable expectation of success for Combie’s levan as an open matrix network polysaccharide carrier in Nilsson’s orodispersible drug tablet.  While other polysaccharides may not be appropriate for use in an orodispersible pharmaceutical dosage composition similar to that claimed, the claims are specifically limited to compositions comprising levan, and the rationale for obviousness is 
Appellant's argument D is not persuasive because applicant misinterprets the combined prior art teachings. Appellant states that "both the carrier and the active agent impact the dissolution 
    PNG
    media_image2.png
    407
    509
    media_image2.png
    Greyscale
and tensile strength properties" of a tablet according to Sugimoto (Remarks, p20, para 4). Sugimoto et al. show the oral disintegration time of a tablet is a function of tensile strength, demonstrating a reasonable expectation of success (p177, Fig 3). Furthermore, Sugimoto et al. show the oral disintegration time is a result effective variable, which can be routinely optimized according to tensile strength of a tablet (p177, Fig 3). For at least the reasons described above, the examiner concludes that there is a reasonable expectation of success for optimizing tensile strength of the tablet composition taught by Nilsson et al. in view of Combie to achieve at least 80% of the composition dissolving within 10 seconds as claimed. Thus, applicant’s argument D is improper due to misinterpretation of the combined prior art teachings and arguing the references separately. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/J.L/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        


/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658   
                                                         
                                                                                                                                            /JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.